Title: To Benjamin Franklin from Claude Mammès Pahin Champlain de La Blancherie, 2 July 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur,
A l’ancien college de Bayeux rue de la Harpele 2 juillet 1778
Je me serois mal expliqué, si vous aviez compris que je vous eusse prié de me servir de caution pour une somme quelconque empruntée pour me procurer un logement. J’avois seulement imaginé que, par l’interêt qu’on doit prendre à votre recommandation, M. de Chaumont auroit pu donner les mains à aider un établissement qui a mérité votre approbation, en m’avançant quelque argent. Je pouvois l’espérer d’autant mieux qu’il est aisé de voir, que les dépenses seront toujours bien au dessous de la recette, que cela n’est pas dans ce moment, parcequ’il faut un commencement à tout. Quelque confiance que je doive avoir en l’honneur de votre protection, je sais trop ce qui vous est dû pour manquer de discrétion envers vous. Je vous prie de m’excuser, si j’ai laissé sur cela quelque équivoque. Je n’ai mis aucune borne à ma confiance en vous. J’ai déposé mes peines dans votre sein et je vous ai la plus grande obligation de la franchise avec laquelle vous avez bien voulu me répondre, et je me félicite également d’avoir reçu des témoignages de votre protection et de votre estime. Il est vrai que si quelque chose eût pu me flatter c’eût été de pouvoir annoncer dans toute l’Europe, que le Législateur des Américains, étoit encore en france le bienfaiteur des Etrangers, des gens de lettres et des Artistes et c’étoit là véritablement la gloire que j’allois solliciter de vous. Je suis avec un tres profond respect, Monsieur le Docteur, Votre tres humble et tres obéissant serviteur
La Blancherie
 
Notation: La Blancherie 2. Juillet 1778.
